Citation Nr: 1645931	
Decision Date: 12/05/16    Archive Date: 12/20/16

DOCKET NO.  11-25 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a right foot disability.

3.  Entitlement to service connection for a left foot disability.

4.  Entitlement to service connection for a bilateral toe disability.

5.  Entitlement to service connection for cellulitis.  

6.  Entitlement to service connection for an upper respiratory disability to include allergies, sinusitis, upper respiratory infections, and laryngitis with sore throats.  

7.  Entitlement to service connection for a low back disability.

8.  Entitlement to service connection for a neck/upper back disability.  

9.  Entitlement to service connection for a right ankle disability.

10.  Entitlement to service connection for a left ankle disability.  

11.  Entitlement to service connection for a right knee disability.

12.  Entitlement to service connection for a left knee disability.

13.  Entitlement to service connection for pseudofolliculitis.

14.  Entitlement to service connection for a bilateral eye disability to include styes and dry eyes.


REPRESENTATION

Veteran represented by:	Larry P. Knopf, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from August 1990 to August 1994.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2011, the Veteran appeared at a hearing before a Decision Review Officer and in July 2016, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  Transcripts of both hearings are in the record.

Following the issuance of the statement of the case in July 2011, the Veteran submitted additional evidence in support of his claims and waived the right to have the evidence initially considered by the RO.  38 C.F.R. § 20.1304(c) (2015).

The Board notes that the Veteran, as a lay person, filed separate claims for service connection for allergies, sinusitis, upper respiratory infections, and laryngitis with sore throats.  The Veteran has testified, however, that he considers all of them as the same disability.  Multiple medical diagnoses that differ from the claimed condition do not necessarily represent a separate claim, and what constitutes a claim cannot be limited by a lay Veteran's assertion of his condition in his application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  Because the evidence indicates that the Veteran may have different conditions or diagnoses for his upper respiratory system, the Board has therefore stated the claims as one issue as set forth on the first page of this decision.  

The issues of service connection for an upper respiratory disability, service connection for a low back disability, service connection for a neck/upper back disability, service connection for a right ankle disability, service connection for a left ankle disability, service connection for a right knee disability, service connection for a left knee disability, service connection for pseudofolliculitis, and service connection for a bilateral eye disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At his hearing in July 2016, the Veteran stated on the records he wished to withdraw his appeal on service connection for sleep apnea, service connection for a right foot disability, service connection for a left foot disability, service connection for a bilateral toe disability, and service connection for cellulitis.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal for the issue of entitlement to service connection for sleep apnea have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2. The criteria for withdrawal of the appeal for the issue of entitlement to service connection for a right foot disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3. The criteria for withdrawal of the appeal for the issue of entitlement to service connection for a left foot disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

4. The criteria for withdrawal of the appeal for the issue of entitlement to service connection for a bilateral toe disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

5. The criteria for withdrawal of the appeal for the issue of entitlement to service connection for cellulitis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran's appeal originally included service connection for sleep apnea, service connection for a right foot disability, service connection for a left foot disability, service connection for a bilateral toe disability, and service connection for cellulitis.  At his July 2016 Board hearing, the Veteran withdrew these issues from his appeal.

A substantive appeal may be withdrawn on the record or in writing at any time before the Board promulgates a decision.  Withdrawal of a substantive appeal may be made by the Veteran.  38 C.F.R. § 20.204.

As there is no longer an allegation of error of fact or of law as to these claims, the Board does not have appellate jurisdiction and the appeal as to the claims for service connection for sleep apnea, service connection for a right foot disability, service connection for a left foot disability, service connection for a bilateral toe disability, and service connection for cellulitis is dismissed.  38 U.S.C.A. § 7105.


ORDER

The appeal for service connection for sleep apnea is dismissed.

The appeal for service connection for a right foot disability is dismissed.

The appeal for service connection for a left foot disability is dismissed.

The appeal for service connection for a bilateral toe disability is dismissed.

The appeal for service connection for cellulitis is dismissed.


REMAND

The Board finds that the medical evidence in the file is incomplete.

The file contains VA treatment records from January 2001 to May 2008, January 2009 to August 2010, and from April 2014 to July 2016.  The latter set of records, however, begins with what appears to be another incident of treatment that suggests it occurred sometime between August 2010 and April 2014.  Specifically, the physician's note indicates the April 2014 appointment was a follow up visit.  In addition, both the medical records and the Veteran's testimony show that the Veteran was scheduled for sinus surgery in the summer of 2016, but the medical records from the surgery are not currently part of the file.  Thus, the missing records should be associated with the file.  Ongoing VA medical records should also be obtained.  See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Since the records appear to indicate the surgery was performed by private caregivers, any such private records should be obtained as the records are relevant and there is a reasonable possibility that the records could help substantiate the claim.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (Fed. Cir. 2010) (discussing records from the Social Security Administration).

In McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), the United States Court of Appeals for Veterans Claims indicated there was a four-part test to determine whether an examination was necessary under 38 C.F.R. § 3.159(c)(4).  Under this test, VA will provide a medical examination or obtain a medical opinion where there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence to make a decision on the claim.  Id.; see also 38 C.F.R. § 3.159(c)(4).  A low threshold of proof satisfies the third McLendon element and evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation is enough.  McLendon, 20 Vet. App. at 83 (citing Duenas v. Principi, 18 Vet. App. 512, 517-18 (2004) (for the duty to provide a medical examination, the evidence of record need only indicate that symptoms of a disability, as opposed to a disability itself, may be associated with service)). 

The Veteran has been diagnosed with degenerative changes in the cervical and lumbar spines.  He testified he injured both his neck and his back during hand-to-hand combat training, and during other incidents.  Service treatment records verify that the Veteran complained of neck pain after being flipped during hand-to-hand combat training.  The Veteran also complained of low back pain during service.  There has not been a VA examination to determine whether the Veteran's cervical spine and lumbar spine disabilities are related to service.  Once the records development is completed, a VA medical examination and accompanying medical opinion is needed to ascertain whether the disability is present and to ascertain any relationship to service.  38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006).

In a similar manner, the Veteran has been diagnosed right and left knee arthritis and has complained of ongoing ankle problems.  He testified he injured both knees and both ankles during road runs while training and had continued pain since separation.  Service treatment records show treatment for complaints of the ankles and knees.  No VA examination has been provided regarding these issues.  Given the above, a VA medical examination and accompanying medical opinion is needed to address the relationship between service and any knee or ankle disabilities.

In service, the Veteran was treated for pseudofolliculitis, which the Veteran refers to as shaving bumps.  He testified that this disorder started with his first military haircut and has occurred on an intermittent basis ever since.  Again, a VA medical examination and accompanying medical opinion is needed to ascertain whether the disability is present and to ascertain its relationship to service.  

The Veteran testified he has had problems with his sinuses and recurrent upper respiratory infections since service.  The medical records indicate the Veteran has not only been diagnosed with these conditions but also diagnosed with asthma, allergies, and rhinitis as well as treatment for sore throats and coughs.  Once the records development is completed, a VA medical examination and accompanying medical opinion is needed to ascertain whether the disabilities are present and to ascertain any relationship to service.  

Finally, the service treatment records record treatment for a sty over each eye.  He testified he has also had dry eyes since service and the medical records show prescriptions for dry eyes.  He also has developed bumps over his eyes from time to time.  Again, once the records development is completed, a VA medical examination and accompanying medical opinion is needed to ascertain whether the disabilities are present and to ascertain any relationship to service.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all outstanding treatment records relevant to the claims on appeal.  All identified VA records should be added to the claims file, to specifically include records dated from August 2010 to April 2014 and from July 2016 to the present.  All other properly identified records should also be obtained if the necessary authorization to obtain the records is provided by the Veteran, to specifically include any records for sinus surgery in the summer of 2016.  If any records are not available, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e)), to include notifying the Veteran of the unavailability of the records.  

2.  After the record development is completed, provide the Veteran with a VA spine examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.  


The examiner should elicit a full history from the Veteran and consider the lay statements of record.  It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

a).  The examiner is asked to determine whether the Veteran has a cervical spine disability.  For each such disability diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is causally related to service.

b).  The examiner is asked to determine whether the Veteran has a lumbar spine disability.  For each such disability diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is causally related to service.

The examiner is asked to discuss the clinical significance of the Veteran's injuries following a motor vehicle accident in September 2006 and his head hitting a truck mirror in February 2006.

A complete rationale for any opinion offered should be provided.

3.  After the record development is completed, provide the Veteran with a VA joints examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.  

The examiner should elicit a full history from the Veteran and consider the lay statements of record.  It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

a).  The examiner is asked to determine whether the Veteran has a knee disability for each knee.  For each such disability diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is causally related to service.

b).  The examiner is asked to determine whether the Veteran has a disability in each ankle.  For each such disability diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is causally related to service.

The examiner is asked to discuss the clinical significance of the Veteran's injuries following a motor vehicle accident in September 2006 and slipping and falling while exiting a truck in June 2005.

A complete rationale for any opinion offered should be provided.

4.  After the record development is completed, provide the Veteran with a VA respiratory examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.  

The examiner should elicit a full history from the Veteran and consider the lay statements of record.  It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

The examiner is asked to determine whether the Veteran has an upper respiratory disability, to include recurrent upper respiratory infections, allergies, sinusitis, asthma, laryngitis with sore throat and cough, and rhinitis.  For each such disability diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is causally related to service.

A complete rationale for any opinion offered should be provided.

5.  After the record development is completed, provide the Veteran with a VA eye examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.  

The examiner should elicit a full history from the Veteran and consider the lay statements of record.  It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

The examiner is asked to determine whether the Veteran has an eye disability, to include recurrent styes and dry eyes.  If such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is causally related to service.

A complete rationale for any opinion offered should be provided.

6.  After the record development is completed, provide the Veteran with a VA skin examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.  

The examiner should elicit a full history from the Veteran and consider the lay statements of record.  It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

The examiner is asked to determine whether the Veteran has a skin disability, including pseudofolliculitis.  If such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is causally related to service.

A complete rationale for any opinion offered should be provided.

7.  After the development requested is completed, readjudicate the claims for service connection.  If any benefit sought remains denied, furnish the Veteran and his attorney a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


